721 N.W.2d 221 (2006)
Susan BUREK, Personal Representative of the Estate of James Burek, Deceased, Plaintiff-Appellee,
v.
HURON VALLEY SINAI HOSPITAL, Huron Valley Hospital, Inc., Harper Hospital, Harper-Hutzel Hospital, and Barbara Ann Karmanos Cancer Institute, Defendants-Appellants, and
Kimberly Beth Hart, M.D. and Arthur J. Frazier, M.D., Defendants.
Docket No. 131065. COA No. 266463.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the application for leave to appeal the March 21, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.